Case 20-02035-CMB       Doc 46     Filed 02/11/21 Entered 02/11/21 14:31:47           Desc Main
                                  Document      Page 1 of 2



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                               :
IN RE:                                         :
                                               :
Nicki M. Todaro,                               :            Bankruptcy No. 19-23010-CMB
                                               :
                      Debtor.                  :            Chapter 13
__________________________________________:
                                               :
Nicki M. Todaro,                               :
                                               :
                      Plaintiff,               :
             v.                                :            Adversary No. 20-2035-CMB
                                               :
Wells Fargo Bank, N.A.,                        :            Related to Doc. Nos. 42, 43, 44, 45
                                               :
                        Defendant.             :
__________________________________________:
                                               :
Wells Fargo Bank, N.A.,                        :
                                               :
                      Third Party Plaintiff,   :
             v.                                :
                                               :
PNC Bank, N.A.,                                :
                                               :
                        Third Party Defendant. :
__________________________________________:

                                            ORDER

       AND NOW, this 11th day of February, 2021, upon review of the record, this Court finds
as follows:
   1. By Order entered December 3, 2020 (Doc. No. 42), PNC Bank, N.A. (“PNC”) was to file
       an answer to the Third Party Complaint (Doc. No. 11) on or before January 6, 2021. The
       Court also reinstated the deadlines for the parties to hold an Early Conference of Parties
       and file the Early Conference Certification and Stipulation.
   2. On February 9, 2021, Wells Fargo Bank, N.A. (“Wells Fargo”) sought Entry of Default
       (Doc. No. 43) and filed a Motion for Default Judgment Against Third Party Defendant,
       PNC Bank, N.A. (“Motion for Default Judgment,” Doc. No. 44).
                                                1
Case 20-02035-CMB       Doc 46     Filed 02/11/21 Entered 02/11/21 14:31:47              Desc Main
                                  Document      Page 2 of 2



   3. Also, on February 9, 2021, PNC filed PNC Bank, NA’s Motion to Extend Time to Answer
      (“Motion to Extend,” Doc. No. 45). Attached to the Motion to Extend is PNC Bank, NA’s
      Answer to Third Party Complaint.
      Based on the foregoing, it is hereby ORDERED, ADJUDGED, and DECREED that:
   1. Any response to the Motion to Extend shall be filed on or before February 23, 2021.
   2. A hearing on the Motion to Extend will be held on March 1, 2021, at 11:00 A.M. by
      Zoom Video Conference. To join the Zoom hearing, please initiate by using the
      following link 15 minutes prior to your scheduled hearing time:
      https://www.zoomgov.com/j/16143800191, or alternatively, attend by using the
      following Meeting ID: 161 4380 0191. ALL HEARING PARTICIPANTS ARE
      REQUIRED TO REVIEW AND COMPLY WITH THE ZOOM PROCEDURES,
      which can be found at https://www.pawb.uscourts.gov/sites/default/files/pdfs/cmb-proc-
      videohrg.pdf.
   3. At the hearing on March 1, 2021, the Court will address Wells Fargo’s request for Entry
      of Default and the Motion for Default Judgment and how to proceed.
   4. The deadlines for compliance with the Early Conference of Parties Procedure are stayed
      pending resolution of the Motion to Extend.
   5. The parties are directed to confer in good faith to resolve the pending motions.




          FILED                                     __________________________
          2/11/21 2:24 pm                           Carlota M. Böhm
          CLERK                                     Chief United States Bankruptcy Judge
          U.S. BANKRUPTCY
          COURT - WDPA




                                               2
